Clarkson, J.
The first contention of defendants is: “The motion for nonsuit and the prayer for a directed verdict should have been granted. So far as we have been able to find, this is a ease of first *66impression in this State. It has been held in many cases that proof of receipt by a carrier in good condition, and delivery in a damaged condition furnished sufficient proof to call upon the carrier to go forward with the evidence. An examination of these cases, however, will disclose that the injuries invariably consisted of broken bones, cuts, wounds, or other manifest and physical injuries. No such question is presented on this record. We have been unable to find any case where mere proof of sickness from a natural disease to which livestock is subject has been held sufficient to take the case to the jury on the issue of negligence.” ' The evidence of the plaintiff showed that the animals when shipped from St. Louis “All were in good shape when they were loaded on the car. . . . An inspection was made of the mules by a veterinary before they were loaded.” The same witness who saw them loaded saw them unloaded at Rockingham. “They were in bad shape. . . . they were all gaunted and looked like they had not been fed or watered.” The animals were fed and watered at Monroe. The pen at Monroe “is an open shute and has a fence built around it of about 2x8 boards nailed to posts and it is not covered and it is muddy.” When the animals were unloaded at Rockingham “the weather was cold and raining and sleeting.” It was in evidence that every care and treatment was given by plaintiff at Rockingham to the sick animals when it received them from the Seaboard. One of plaintiff's witnesses, who testified he had been in the stock business and was a “horse nurse” and had 35 or 40 years experience around barns, described the animals “all q>retty sick and had colds and were all bunged up and some nearly dead and others dying.”
A motion for judgment as in a case of nonsuit the evidence is to be taken in the light most favorable to plaintiff, and he is entitled to the benefit of every reasonable intendment upon the evidence and every reasonable inference to be drawn therefrom. This is the well settled rule in this jurisdiction. The court below was correct in refusing to nonsuit plaintiff.
At the request of defendant, the court below gave the following instruction, but added the words “and diseases”: “The rule as to livestock is that if they were shipped in good condition, but upon reaching destination have bruises, cuts, wounds, broken bones and other injuries (and diseases) such as are not the ordinary and usual result of transportation, then proof of such condition is sufficient to take the case to the jury and to support a verdict for the plaintiff if the jury should find the ultimate issue of negligence in favor of the plaintiff. But even where there are wounds, broken bones or other manifest injuries, the jury is not on that account to say necessarily that such injuries resulted from the negligence of the railroad. It is simply evidence from which the jury may or may not infer the ultimate fact of negligence.”
*67In Davis Livestock Co. v. Davis, 188 N. C., p. 221, it is said: “Tbe defendant admitted tbe contract of carriage, tbe receipt of tbe stock, and tbe death of one of tbe mules while in its possession. In, these circumstances the loss is presumed to have been attributable to the defendant’s negligence. Everett v. R. R., 138 N. C., 68; Hosiery Co. v. Express Co., 184 N. C., 478.”
We think the addition of “and diseases,” added by the learned judge who tried this case, was not prejudicial when read in the light of tbe entire charge. We think this controversy, from all the facts appearing of record, embodied in one of defendants’ prayers and also given in the charge of the court, is as favorable to the defendants as it is entitled to. The charge prayed for and given is as follows: “The court charges you, that in this case the railroad companies are responsible only for such sickness, whether resulting in death or not, as was due to the carelessness and negligence of the defendants or one of them, or unless such negligence materially contributed thereto. A railroad company is not liable for colds, pneumonia, influenza or other natural diseases which are contracted by animals before or during the course of transportation and which were in no way due to any negligence on the part of the railroad company. If, notwithstanding all.due and reasonable care exercised by the railroad while the animals were being transported, some of the animals developed colds,- pneumonia, influenza, or other natural disease, so that the animals sickened or died therefrom, then and in that event the railroad company would not be responsible in damages on account of such sickness and death.” And further charged: “Now the court instructs you if you find frpm the greater weight of the testimony that upon the arrival of the stock they were in a damaged condition and that such damaged condition was not due to natural causes or from the innate or vicious nature of the animals, Then the ■court instructs you, if you find that to be true, that would be evidence against the Seaboard from which the jury might find, or they might not find, that such condition of the stock was due to the negligence of the Seaboard. The rule being, gentlemen, when stock in a damaged condition, not caused by natural causes or by the innate or vicious nature of the stock, is found in the possession of the carrier, the presumption is that the carrier in whose possession the stock was found was responsible for any injury. And that means not that the burden is shifted from plaintiff to the .railroad company, but simply that the fact of finding the stock in a damaged condition in possession of the carrier and if it is not due to natural causes or to the innate or vicious character of the animals is evidence to go to the jury from which the jury may infer that the damaged condition of the stock was due to the negligence of the carrier in whose possession it is found. Now, the rule *68applies if you find that the stock were found in a damaged condition when received bere' and that such damaged condition was not due to natural causes or to tbe innate or vicious nature of tbe animals, tben tbat would be evidence from wbicb tbe jury might infer and find tbat tbe stock was damaged while in tbe possession of tbe Seaboard, but tbat is no evidence against tbe Louisville & Nashville because tbat only applies to tbe carrier in whose possession tbe stock was found.”
On tbe question of damage tbe court charged as follows: “Tbe fourth issue is: What damages, if any, is plaintiff entitled to recover of tbe defendant? Tbe burden is upon tbe plaintiff to show by tbe greater weight of tbe testimony what damages it is entitled to recover. And as I have heretofore explained, tbe plaintiff would be entitled to recover only such damages as it has shown was caused by tbe negligence of the defendant and was not caused by natural causes and not caused by tbe innate and vicious nature of tbe animals, but only such damages as tbe plaintiff has shown by tbe greater weight of tbe testimony was caused by tbe negligence of tbe defendant, Seaboard. On tbe issue of damages, tbe measure of damages is tbe difference between tbe market value of tbe animals, tbe reasonable market value, 'when they arrived at Rockingham and what tbe reasonable market value would have been bad it not been for tbe negligence of tbe defendant.”
Tbe court gave defendant’s prayer for instruction on damages, as follows: “If you find from tbe evidence tbat a part of tbe sickness and death was due to natural causes over wbicb tbe defendants bad no control, and tbat another part was due to negligence on tbe part of tbe defendants or one of them, tben you can return a verdict for only such part of tbe damages as you find was due to or caused by tbe negligent of tbe defendants or one of them. In considering tbe question of damages, you have tbe right to consider tbe estimates of damage given by tbe witnesses, but you do not have to adopt such estimates as your own. You should consider all tbe surrounding facts, circumstances and conditions found by you to be true, and after doing this, return a verdict for such sum of money, if any, as you find was tbe value of tbe damage due to tbe negligence of tbe defendants or one of them.” We think tbe charge as favorable as defendants would be entitled to.
Tbe defendant excepted and assigned error to tbe following questions and answers:
“I was present bere at Rockingham when tbe shipment was delivered bere. Tbe weather was cold and raining and sleeting when they were delivered bere at Rockingham.
“Q. What was tbe condition of tbe animals at tbat time ? Answer: ‘They were in bad shape.’
*69“Q. Give us in detail tbe condition of eaeb animal. Answer: ‘They were all gaunted and looked like they had not been fed and watered:’ ”
These questions were asked the witness P. C. Coley, a dealer in livestock, a man experienced in his business, connected with plaintiff’s livestock corporation. He saw the animals when they were shipped, saw them loaded on the ear at East St. Louis, saw they were in good shape then, was present at Rockingham when the animals were unloaded. The witness by personal observation knew all about the condition of the animals before they were loaded and when they were unloaded. The witness had personal knowledge and was experienced in his line of business, and we think the evidence admissible. Renn v. R. R., 170 N. C., p. 128.
“The instantaneous conclusions of the mind as to the appearance, condition, or mental or physical state of persons, animals, and things, derived from observation of a variety of facts presented to the senses at one and the same time, are, legally speaking, matters of fact, and are admissible in evidence.” McKelvey on Evidence (2d Ed.) p. 220.
We think the court below charged the law on the facts. The evidence was sufficient and competent to base the charge. The court carefully charged in regard to “sickness from a natural disease.” The rule of damages was in accordance with law under the facts and circumstances as appear from the record. The court below gave the contentions fairly and a most painstaking and careful charge. The remaining exceptions and assignments of error present no questions not heretofore settled by our decisions and we do not think material or prejudicial.
We can discover on the record
No error.